Title: To Thomas Jefferson from John Shaw, 28 January 1805
From: Shaw, John
To: Jefferson, Thomas


                  
                     Sir,
                     Greenville M.T. January 28th. 1805.
                  
                  An obscure individual from a remote part of that extensive Country, rendered happy by your administration—takes the liberty of addressing a letter to the President of the united States. Of the causes inducing this liberty, and of myself I must give some account.
                  I am a native of North Carolina, descended like most other anglo-americans from european parents—of whom it might be truly said that they were honest. They reared their Children in the knowledge, and inured them betimes to the practice of moral duty—informing them of the nature of their obligations, as well as of their rights as citizens. Patrimony, they had none to bestow—but gave them such education as the straitness of their circumstances would admit. Early in life I imbibed enthusiastic notions of liberty and the rights of man—and as Soon as I was capable of reflection, and of comparing the eaqual and happy government of the United States with the partial and Corrupt governments of the old world, could not but felicitate myself on the happiness of the event by which I was born an american Citizen.
                  Some eight or ten years ago, I formed my first acquaintance with the character of the President of the United States—from reading the ingenious and learned “Notes on Virginia.” The perusal of that Valuable work, with an attentive observation of the measures of the present administration for the four last years, have impressed my mind with the highest respect for the Character of the Author—as a man & philosopher, Statesman and friend to his country. I Speak plainly, being some what of a quaker in my manner and tinctured with a spice of singularity—though not in the declaration just made; nor am I ambitious for the attainment of any place or office: My motive is only to promote the interest of my Country and the Cause of truth.
                  For several years past I have been a resident of the Mississippi Territory, and consequently, Know some what of Characters, and of the state of things here. This, as it respects either the interests of the general government or of the territory has not for some time been altogether as it should be. Our great distance from the seat of the general government, together with a variety of other causes, prevent the truth from being known there. The President has misplaced confidence in some persons in this quarter—and that confidence bestowed for the good of the territory, is, it is feared, perverted to its injury. In proof of this, innumerable facts “and Confirmations Strong as proofs of holy writ” might, if required, be produced; and yet perhaps I am the only one who has had the hardihood to make the suggestion: I am averse to acting the ungracious part of an informer—so shall only observe on this occasion, that some of those who perhaps have most of the president’s confidence in this remote quarter, are entirely undeserving of it, as they are of the esteem of any honest man. If, sir, any information coming from my sequestered cottage, could command any acceptance, or assum any importance with you—I might perhaps unfold some facts on this delicate subject.
                  The chief cause, however, of my troubling you with this communication is the unfortunate death of David Ker, late one of the gudges of the Mississippi Territory—who was a truly worthy, respectable, and highly useful citizen. He was the only person of legal Science we had on the bench;—the other judges, however amiable in their manners or respectable as men have no adequate knowledge of jurisprudence—and possess not that rigid firmness of character, indispensible to the impartial administration of Justice. When he came to the bench, Mr. Ker found our judicial proceedings in a state Of the utmost derangement—which after many painful efforts he organized to a degree,—but his death has thrown us again into confusion. He was also a principal stay of the republican cause in the territory; his influential talents and weight of character securing to it firmness and consistency. I mention these circumstances to shew the necessity of the speedy appointment of successor, and one too qualified to supply his loss to the territory. We have in the territory no legal character who, in the opinion of the people here who best know them, would in any wise answer the purpose. But sir, we rely with the fullest Confidence on the discriminative wisdom and prompt goodness of the Chief Magistrate of the Union, to send us a law Character eaqual to the discharge of the duties of the important appointment.—
                  I know, Sir, you have too feeling a regard for the interests of every portion of our common country, as well as respect for the dictates of duty, to pass these few observations, however insignificant, unnoticed;—as also too much knowledge of men and things to place the liberty which I have taken to any but the proper motive.—
                  I am, Sir, with due respect and esteem, Your Obdt. Servt.
                  
                     John Shaw
                     
                  
               